Citation Nr: 1734253	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) based upon need for regular aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2009 decision, the Board denied entitlement to SMP.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2010 Order and pursuant to a Joint Motion for Remand (JMR), vacated the August 2009 denial and remanded the case to the Board.  

In March 2011, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is not blind, or nearly blind, is not institutionalized, or in a nursing home on account of physical or mental incapacity, and does not need or rely on the aid and attendance of another person to perform the routine activities of daily living.

2.  The Veteran's non-service-connected disabilities do not meet the regulatory requirements for housebound benefits and do not substantially confine him to his dwelling or the immediate premises.


CONCLUSION OF LAW

The criteria for entitlement to SMP by reason of being housebound or by reason of being in need of aid and attendance of another person are not met.  38 U.S.C.A. § 1502(b) (c) (West 2015); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In May 2016, the RO sent the Veteran a letter informing him of the requirements to substantiate a claim for entitlement to SMP.  The claim was readjudicated in a July 2017 supplemental statement of the case.

In regard to the duty to notify, the Veteran was not afforded a VA examination with regard to his claimed SMP claim.  However, the Board finds that the Veteran was not entitled to such an examination.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2015).  Here, the evidence is clear that the Veteran is not in need of the aid and attendance of another person on a daily basis to accomplish his daily needs and his non-service connected disabilities are not rated to the degree necessary to meet the statutory/regulations for a housebound rate.  

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The claims file contains the Veteran's service treatment records, VA and private medical records, and Social Security Administration (SSA) records.  The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c).

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II.  Special Monthly Pension Based on the Need for Regular Aid and Attendance

In a February 2008 correspondence, the Veteran requested an increase in his non-service-connected benefits, particularly he requested, "aid and attendance or housebound benefit."  He did not provide any other details.  He currently receives non-service connected pension benefits for gout, hypertension and hemorrhoids.  

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran is not in need of the regular aid and attendance of another person.  The Board also finds that the weight of the evidence demonstrates that the Veteran does not meet the criteria for special monthly pension based on housebound status.

Aid and Attendance 

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351 (a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502 (b); 38 C.F.R. §§ 3.351 (c).

Determinations as to a factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the inability to dress and undress; the inability to keep ordinarily clean and presentable; the inability to feed oneself through loss of coordination of the upper extremities or through extreme weakness, or the inability to attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352 (a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a).  The veteran must be unable to perform one of the enumerated personal functions, but his condition does not have to manifest in an inability to perform all the enumerated personal functions. Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Here, the evidence does not support a finding that the Veteran is in need of regular aid and attendance.  A January 2008 VA occupational therapy note indicates that the Veteran was "independent with all self care at this time."  He reported not being able to come in for therapy more than once a week because he does "odd jobs."  He was treated in the emergency room for complaints of upper lip swelling.  He reported that his lip began to swell while he was preparing his breakfast.  At a September 2008 VA treatment visit, he reported living alone.  At several alcohol recovery meetings, he reported living by himself and adjusting to focusing on home chores.  A June 2009 VA treatment note indicates that the Veteran arrived at his appointment by car by himself.  An August 2009 VA treatment record indicates that the Veteran came in for follow up treatment by himself.  He requested a doctor's note to excuse him from jury duty and was denied due to "no medical excuse."  A Morse Fall Scale indicated that the Veteran did not have a history of falling; he did not need nurse assistance, crutches, cane, walker or furniture to ambulate.  A Braden Scale indicates that the Veteran walked frequently and did not have impairment in his ability to change and control body position.  

The Board finds the VA treatment records to be probative in nature.  They present a picture of the Veteran's functional capabilities based on his interactions with the doctors and counselors.  It is clear from the notes that the Veteran is capable of feeding himself (including cooking for himself); dressing himself; and maintaining good hygiene.  There is no evidence that he needs frequent adjustment of a prosthetic or orthopedic appliance.  

Housebound

A veteran receiving non-service-connected pension may alternatively receive the housebound-rate of special monthly pension if he has a single permanent disability rated as 100 percent disabling (but not including those considered as totally disabling based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521 (e); 38 C.F.R. § 3.351(d).   A veteran is "permanently housebound" if he or she is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351 (d)(2).

The Veteran is receiving non-service-connected pension benefits for the following disabilities: gout of the right lower extremity, rated at 60 percent; gout of the left lower extremity, rated at 10 percent; hypertension, rated at 10 percent; and hemorrhoids, rated at 10 percent.  Based on the foregoing, the Veteran does not have a single permanent disability at 100 percent with additional disabilities rated at 60 percent OR a single permanent disability at a 100 percent and by reason of his disability or disabilities, he is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  Thus, the Board finds that the Veteran does not meet the statutory requirements for entitlement to housebound rate.  

In sum, the Veteran does not meet the requirements for SMP based on the need for regular A&A of another person or by reason of being housebound because he is not blind, he is not hospitalized or in a nursing home, he does not meet a factual need for A&A, he is not bedridden, and he is not housebound.  Therefore, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to SMP by reason of being housebound or by reason of being in need of aid and attendance of another person is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


